Citation Nr: 1106403	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial compensable disability rating for 
bilateral plantar warts, claimed as a bilateral foot condition.

3.  Entitlement to an initial increased disability rating in 
excess of 10 percent for left patellofemoral pain syndrome and 
tendinitis, claimed as a left knee condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a right knee 
condition, granted service connection for left patellofemoral 
pain syndrome and tendinitis and assigned a 10 percent disability 
rating, and granted service connection for bilateral plantar 
warts and assigned a noncompensable disability rating.  The 
Veteran filed a notice of disagreement with this rating and 
subsequently perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is needed 
with respect to the Veteran's claims for service connection for a 
right knee condition, an initial compensable rating for bilateral 
plantar warts, and an initial increased disability rating in 
excess of 10 percent for left patellofemoral pain syndrome and 
tendinitis.

The Veteran contends that his right knee disability began when he 
was in service.  Specifically, he stated that his right knee 
disability was due to running, falling, and performing all the 
training that was required.  Additionally, the Veteran stated 
that he has had knee problems since he was discharged from the 
military. 

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his senses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under 38 U.S.C.A. 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, 
the Board finds that the Veteran in this case is competent to 
report symptoms of a right knee disability since he was 
discharged from service.  Moreover, in the absence of any 
evidence to the contrary, the Board finds that the Veteran's lay 
statements in this regard are credible.  See Caluza v. Brown, 7 
Vet. App. 498, 511-12 (1995) (indicating that the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology and that he is being treated for a right knee 
disability, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or etiology 
of the Veteran's right knee condition.  Although the Veteran has 
been seeking treatment from the VA for his condition, it remains 
unclear to the Board whether the Veteran has a currently 
diagnosed right knee condition and, if so, whether that condition 
is related to his in-service training or to any other aspect of 
his military service.  A medical opinion regarding a diagnosis 
and etiology of the Veteran's right knee condition is therefore 
necessary to make a determination in this case.  See 38 U.S.C.A. 
§ 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran stated on the January 2010 VA Form 9 
that up to that day, his conditions had worsened.  The September 
2008 VA examination is too remote in time to address the current 
severity of the Veteran's service-connected bilateral plantar 
warts, and left patellofemoral pain syndrome and tendinitis.  
See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a Veteran was entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  Therefore, the Board must remand these 
matters to afford the Veteran an opportunity to undergo VA 
examinations to assess the current nature, extent and severity of 
his bilateral plantar warts, and left patellofemoral pain 
syndrome and tendinitis.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic treatment for his conditions up through 
October 2009.  Additionally, the record reflects that in the 
December 2005 VA outpatient treatment records, the Veteran 
reported that he had been receiving treatment from the VA in 
Orlando.  Furthermore, the Veteran stated on his January 2010 VA 
Form 9 that he had treatment for his knees at the Gainesville 
VAMC.  However, the previously stated VA medical records 
associated with the Veteran's conditions have yet been associated 
with the claims folder.  Because it appears that these 
outstanding VA medical records may contain information pertinent 
to his claims, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The appellant should also be offered the 
opportunity to submit any private treatment records in support of 
his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated from 
October 2009 to the present.  Additionally, 
any VA treatment of record should be obtained 
from the VAMC in Orlando and Gainesville, 
Florida.  Any attempts to obtain these 
records and responses received thereafter 
should be associated with the appellant's 
claims file.  The appellant should also be 
offered the opportunity to submit any private 
treatment records in support of his claim.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo an orthopedic VA 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All appropriate testing 
should be performed, and the examiner should 
identify if there are any right knee 
disabilities. 

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current right knee disability had its 
onset during active service or is related to 
any in-service disease, event, or injury.  
Additionally, the examiner should consider 
the Veteran's service treatment records, VA 
outpatient treatment records, and any other 
relevant information.  Furthermore, the 
examiner should also discuss the Veteran's 
lay statements regarding chronicity of 
symptomatology when discussing the offered 
opinion.

The examiner must provide complete rationales 
for all opinions and conclusions reached, 
citing the objective medical findings leading 
to the conclusions.

3)	Additionally, the Veteran should be scheduled 
for a new VA examination to determine the 
current level of severity for left 
patellofemoral pain syndrome and tendinitis.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
The examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's left patellofemoral pain syndrome 
and tendinitis.  All necessary testing should 
be provided, including range of motion tests.  
Additionally, the examiner should 
specifically state if the Veteran has any 
recurrent subluxation or lateral instability 
of the left knee and, if so, whether those 
symptoms are slight, moderate, or severe.  

The examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
instability, or incoordination attributable 
to the service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; 
Deluca v. Brown, 8 Vet. App. 202 (1995). 

4)	Furthermore, the Veteran should be scheduled 
for a new skin VA examination to determine 
the current level of severity of his service-
connected bilateral plantar warts.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should be 
conducted.

The examiner should describe the total area 
of the Veteran's body that is affected by his 
plantar warts, specifically noting whether an 
area of 6 square inches (39 square 
centimeters) or more is affected.    

The examiner should also describe what 
percentage of the Veteran's entire body is 
affected, and what percentage of his exposed 
areas, are affected by his plantar 
warts.  Additionally, the examiner should 
state if any topical or systemic therapy was 
required for the treatment of the Veteran's 
warts.   

The examiner should provide a description of 
the plantar warts, including the size and 
location, and whether it is superficial (not 
associated with underlying soft tissue 
damage) or deep (associated with underlying 
soft tissue damage); causes limitation of 
motion; is unstable (has frequent loss of 
covering of skin over the scar); and/or is 
painful on examination.   The examiner should 
also indicate whether any of the plantar 
warts cause any limitation of the affected 
part.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  Thereafter, the AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


